Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-4, 7, 9, 11, 12, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaki (JP 2003-124735 A).  (Applicant’s submitted prior art).
Regarding claim 1, Matsuzaki (Figures 1-6) teaches an integral waveguide device comprising a polarizer component 1 comprising a waveguide 2 and a dielectric slab 3, the dielectric slab configured to change a polarization of a signal passing through the waveguide (para [0029]); and a feed horn 2a for conveying signals between the waveguide and a parabolic antenna (para [0029]), wherein the waveguide of the polarizer component and the feed horn are manufactured as an integral component with the feed horn disposed at a first end of the waveguide (para [0015]).
Regarding claim 2, as applied to claim 1, Matsuzaki (Figures 1, 5 and 6) teaches that waveguide 2 of the polarizer component and the feed horn 2a are machined as single piece.

Regarding claim 3, as applied to claim 2, Matsuzaki (Figures 1, 5 and 6) teaches that the waveguide 2 of the polarizer component and the feed horn 2a are extruded as single piece.
Regarding claim 4, as applied to claim 1, Matsuzaki (Figure 5, para [0024]) teaches that the dielectric slab 3 is inserted into an axial void that traverses a length of the waveguide.
Regarding claim 7, as applied to claim 4, Matsuzaki (Figures 1 and 4-6) teaches that the axial void has a circular cross section, the waveguide including a pair of slots 2d1 and 2d2 disposed on opposite sides of an interior surface of a wall forming the axial void, and a first edge of the dielectric slab 3 being inserted in a first slot of the pair of slots and a second edge of the dielectric slab being inserted into a second slot of the pair of slots to hold the dielectric slab in position within the waveguide.
Regarding claim 9, as applied to claim 1, Matsuzaki (para [0029]) further teaches a connector component or probe integral with the waveguide at a second end of the waveguide opposite the first end of the waveguide, the connector component being configured to connect the waveguide to a port having a cross sectional shape that is different from a cross sectional shape of the waveguide.
Regarding claims 11-14, 17 and 19, the structure of Matsuzaki would enable a method for manufacturing an integral waveguide device as claimed.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki.
Regarding claim 8, Matsuzaki teaches the claimed invention, as applied to claim 1 above, except explicitly mention that one or more performance characteristics of the integral waveguide device are optimizable by altering a length of the dielectric slab.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary alter a length of the dielectric slab to optimize the performance characteristics of the integral waveguide device.
Regarding claim 10, Matsuzaki teaches the claimed invention, as applied to claim 1 above, except explicitly mention that the integral waveguide device is installed in a very small aperture terminal (VSAT), and wherein the parabolic antenna is an element of the VSAT.
It would have been an obvious matter of intended use to install the integral waveguide device in a small aperture terminal since there is no structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 18 and 20, the waveguide structure of Matsuzaki would enable the method as claimed.
5.	Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki in view of Osaki (JP 2003-347801A).  (Applicant’s submitted prior art).
Regarding claim 5, Matsuzaki teaches the claimed invention, as applied to claim 4, wherein waveguide of the polarizer component includes a plurality of apertures through a wall of the waveguide surrounding the axial void.  
Matsuzaki, however, fails to further teach that the dielectric slab includes a plurality of tabs that engage with the plurality of apertures to hold the dielectric slab in position within the waveguide.
Osaki (Figures 1-4, para [0006] to [0008]) teaches a waveguide assembly comprising a waveguide 100 of the polarizer component includes a plurality of apertures through a wall of the waveguide surrounding the axial void; a dielectric slab 20 includes a plurality of tabs 6a and 6b that engage with the plurality of apertures 5a and 5b to hold the dielectric slab in position within the waveguide.
It would have been obvious to one having ordinary skill in the art to modify the waveguide assembly of Matsuzaki to such that the dielectric slab includes a plurality of tabs that engage with the plurality of apertures to hold the dielectric slab in position within the waveguide, as taught by Osaki, doing so would provide a more secure connection between the dielectric slab and the waveguide.
Regarding claim 6, as applied to claim 5, Osaki (para 0007]) teaches that the waveguide 20 includes a plurality of cap elements that cover an opening of the each of the aperture on an exterior side of the wall of the waveguide.
Regarding claims 15 and 16, the waveguide assembly of Matsuzaki/Osaki would enable a method as claimed.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al (CN 112582801A) discloses a polarized waveguide assembly wherein the waveguide is integral with the feed horn.
Fusco et al (US 2005/0200548) discloses a waveguide assembly with integral feed horn.
Young (US 3,955,202) discloses a polarized wave launcher comprising a waveguide with integrated feed horn. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845